DETAILED ACTION
1.	This action is made Non-final in response to applicants’ Amendments / Request for Reconsideration filed 12/23/20.  Claims 1-10 and 12 are cancelled; claim 11 is amended; claim 21 is added.  Claims 11 and 13-21 are pending.  

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:

(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

4.	Claims 11, 16, 18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Antonious (US Pat. No. 5,989,134) in view of Kusumoto (US Pub. No. 2005/0221913).
As per claims 11 and 20-21, Fig’s 18-21 of Antonious  teach a hollow-type golf club head 600 (“metalwood”) that, when oriented in a reference position, comprises: a striking wall 620; a sole portion; a top portion 622 having an exterior surface and an interior surface; a hosel extending from the top portion and defining a hosel axis; a plurality of external ribs 640 located on the exterior surface of the top portion 622, the plurality of external ribs each being generally elongate in a front-to-rear direction (column 5, lines 23-32).
Antonious does not expressly teach at least one internal rib located on the interior surface of the top portion. However, Kusomoto teaches the following features to be known in the art: at least one internal rib 10 located on the interior surface of a top portion 3a and being generally elongate in the front-to-rear direction, wherein the at least one internal rib 10 extends entirely from the top portion 3a to the sole portion 3c (Fig. 3; paragraphs [0080]-[0085]). Hence, 
Antonious teaches wherein the external ribs are spaced apart an inherent distance (Fig.’s 18, and 21), but does not expressly disclose is numeric value, and therefore does not expressly teach spacing D2 of between 12 and 18mm as claimed. However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. Additionally, the mere scaling up of a prior art invention capable of being scaled up does not establish patentability.  See In re Rinehart, 531 F.2d 1048, 1053 189 USPQ 143 (CCPA 1976). MPEP 2144.05. One ordinary skill in the art would recognize that golf club rib positions determine the club cg and inertial properties of the club. Antonious teaches wherein the rib portions are formed “with significant preferred mass to permit precise distribution of the club head weight to more effectively alter the preferred location for the center of gravity to produce desired feel and improve performance characteristics” (column 3, lines 1-10) and to resist unwanted forces that cause “distortions that can often occur when ball contact occurs off of the center of the ball striking face” (column 2, lines 34-36).  As extrinsic evidence, paragraphs [0085] moment inertia, or other inherent properties of the golf club”. The distance between the external ribs will have more effect on the clubs’ MOI than CG since they are generally centered about a CG axis. Indeed, the inertia about the vertical axis is significantly affected. If the distance D2 is too small, MOIz is not increased sufficiently and the club will lack forgiveness (i.e. resistance to twisting of the face for off-center hits). However, if the interval is too large, the MOIz will be too large and the club will be hard to swing and feel too bulky. Although one ordinary skill in the art would possess this knowledge, examiner cites to Hirano (US Pub. No. 2010/0304888) at paragraph [0110] and Stokke (US Pub. No. 2017/0021239) at paragraph [0063] as extrinsic evidence substantiating the known influences of MOI. With this knowledge, one ordinary skill in the art would have found it obvious to optimally scale the distance between the ribs, including with the claimed range of 12-18mm for D2, for the expected purpose of adding forgiveness to the golf club my minimizing twisting on off center hits, but not excessive MOIz since this would produce an awkward golf club. 
As per claim 16, Antonious does not expressly teach wherein the external ribs are spaced rewaradly by a distance D3 from the claimed central apex, wherein D3 distance is 10 mm or greater. However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. Additionally, the mere scaling up of a prior art invention capable of being scaled up does not establish patentability.  See In re Rinehart, 531 F.2d 1048, 1053 189 USPQ 143 (CCPA 1976). MPEP 2144.05. One ordinary skill in the art would recognize that golf club rib positions effectuate the club cg and inertial properties of the club. Antonious teaches wherein the rib portions are formed “with significant preferred mass to permit precise 
As per claim 18, Antonious inherently teaches a center of gravity depth D4 but does not expressly disclose this numeric values. However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. Similarly, the mere scaling up of a prior art invention capable of being scaled up does See In re Rinehart, 531 F.2d 1048, 1053 189 USPQ 143 (CCPA 1976).  One ordinary skill in the art would recognize that golf club rib positions and size/mass effectuate the club cg and inertial properties of the club. Notably, Antonious teaches wherein the rib portions are formed “with significant preferred mass to permit precise distribution of the club head weight to more effectively alter the preferred location for the center of gravity to produce desired feel and improve performance characteristics” (column 3, lines 1-10) and to resists unwanted forces that cause “distortions that can often occur when ball contact occurs off of the center of the ball striking face” (column 2, lines 34-36).  Moreover, and as extrinsic evidence, paragraphs [0085] and [0090] of Erickson et al. (US Pub. No. 2008/0051219) teach rib placement to be result effective variable to “influence the center of gravity, moment inertia, or other inherent properties of the golf club”. Here, positioning the CG a distance D4 as claimed will expectantly provide increased inertia of the golf club such that off-center caused face twisting will be reduced. Moreover, the club cg position can be positioned at a location that suits the individual swing of the golfer. To select a an optimal distance D4, including distances at least as great as 30% of the club head depth as claimed would have been obvious to position the club cg at a desired location suitable for certain swing characteristics. Specifically, one ordinary skilled in the golfing art at the time of applicant’s invention would expect that moving the ribs offset from the face would move club cg rearward which would advantageously increase launch angle and add forgiveness for off-center hits. 


13 is rejected under 35 U.S.C. 103 as being unpatentable over Antonious (US Pat. No. 5,989,134) in view of Kusumoto (US Pub. No. 2005/0221913), or, in the alternative, further in view of Takechi (US Pub. No. 2016/0332042).
As per claim 13, the combined teachings of Antonious and Kusomoto inherently provide a distance between the internal rib and the plurality of external ribs (i.e. distance D1).  Regarding the claimed value of D1, it is noted that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. Additionally, the mere scaling up of a prior art invention capable of being scaled up does not establish patentability.  See In re Rinehart, 531 F.2d 1048, 1053 189 USPQ 143 (CCPA 1976). MPEP 2144.05. One ordinary skill in the art would recognize that golf club rib positions (i.e. crown, sole, forward, rear), orientation (i.e. front to back, toe to heel), and thickness/weight serve to effectuate the club cg and inertial properties of the club. Antonious teaches wherein the rib portions are formed “with significant preferred mass to permit precise distribution of the club head weight to more effectively alter the preferred location for the center of gravity to produce desired feel and improve performance characteristics” (column 3, lines 1-10) and to resist unwanted forces that cause “distortions that can often occur when ball contact occurs off of the center of the ball striking face” (column 2, lines 34-36).  Moreover, and as extrinsic evidence, paragraphs [0085] and [0090] of Erickson et al. (US Pub. No. 2008/0051219) teach rib placement to be result effective variable to “influence the center of gravity, moment inertia, or other inherent properties of the golf club”. Here, positioning the ribs spaced apart no less than 4mm as considered in top view of the club head will provide increased inertia of the golf club such that off-center caused face twisting will be reduced.  Moreover, the club cg position can be positioned at a location that suits the individual swing of the golfer. To select a an optimal 
In the alternative, examiner cites to Takeshi for its express teaching of spacing distances D1 between internal and external ribs greater than 4 mm (paragraphs [0047], [0048] – S1, S2 “may be 5 mm or more and to be 40 mm or less”). Hence, at the time of filing, one having ordinary skill in the art would have found it obvious to provide distances at least as great as 4 mm therebetween to improve the stability of the golf club at impact by increasing the club inertia in the heel to toe direction. Although Takeshi’s ribs are positioned on the sole portion, one ordinary skill in the art would recognize that inertia in the heel to toe direction is dependent on the front to rear mass, which Takeshi and Antonious each teach ribs extending front to rear. 

6.	Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Antonious (US Pat. No. 5,989,134) in view of Kusumoto (US Pub. No. 2005/0221913), or, in the alternative, further in view of Tom (US Pat. No. 6,319,148). 
As per claims 14-15, the positioning of the ribs and the total number of ribs is considered to be obvious design choice in the golf club art based on the club designer’s desired CG location and desired inertial properties. Antonious teaches two ribs generally parallel extending from front to rear. The Federal Courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04, In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Antonious teaches wherein the rib portions are formed “with significant preferred mass to permit precise distribution of the club head weight to more effectively alter the preferred location for the center of gravity to produce desired feel and 
In the alternative, examiner cites to tertiary reference Tom, directed to the analogous art of golf club heads with rib portions, which teaches such features as converging ribs as claimed, and three total ribs, to be known in the art (Fig. 5 – ribs 62, Column 8, lines 1-29). Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to converge the ribs in the rearward direction, and add an additional rib, for the expected purpose of improving aerodynamics of the body and increasing the clubs’ ability to return to a square face to promote straight ball flight (Tom column 8, lines 5-20). 


7.	Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Antonious (US Pat. No. 5,989,134) in view of Kusumoto (US Pub. No. 2005/0221913), or, in the alternative, further in view of Erickson et al. (US Pub. No. 2008/0051219) 
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. Similarly, the mere scaling up of a prior art invention capable of being scaled up does not establish patentability.  See In re Rinehart, 531 F.2d 1048, 1053 189 USPQ 143 (CCPA 1976).  One ordinary skill in the art would recognize that golf club rib positions and size/mass effectuate the club cg and inertial properties of the club. Notably, Antonious teaches wherein the rib portions are formed “with significant preferred mass to permit precise distribution of the club head weight to more effectively alter the preferred location for the center of gravity to produce desired feel and improve performance characteristics” (column 3, lines 1-10) and to resists unwanted forces that cause “distortions that can often occur when ball contact occurs off of the center of the ball striking face” (column 2, lines 34-36).  Moreover, and as extrinsic evidence, paragraphs [0085] and [0090] of Erickson et al. (US Pub. No. 2008/0051219) teach rib placement to be result effective variable to “influence the center of gravity, moment inertia, or other inherent properties of the golf club”. Here, having an Izz as claimed will expectantly provide increased inertia of the golf club such that off-center caused face twisting will be reduced.  
Similarly, Antonious inherently teaches a golf club volume, but does not expressly disclose this numeric value. However, the mere scaling up of a prior art invention capable of being scaled up does not establish patentability.  See In re Rinehart, 531 F.2d 1048, 1053 189 USPQ 143 (CCPA 1976).  Moreover, where the general conditions of a claim are disclosed in the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. Antonious teaches wherein the golf club relates to a “metalwood type golf club head” (column 1, lines 5-8). One ordinary skill in the art would recognize drivers to encompass and overlap with a “metalwood type golf club head”.  At the time of applicant’s filing, one having ordinary skill in the art would have found it obvious to optimally scale up no less than 360cc for expected and desirable purpose of increasing the club sweet-spot and making the club more forgiving. 
In the alternative, examiner cites to Erickson et al., for its express teaching of Izz being no less than 4600 g*cm2 and volume greater than 360 cc (Fig.’s 9-10; paragraphs [0096], [0100]). At time of applicant’s filing, one ordinary skill in the art would have found it obvious to design the club volume and inertia within the ranges taught by Erickson et al, as both references are directed to the analogous art of golf club heads. The motivation to incorporate the proposed modification is for the expected purpose of adding forgiveness to the golf club. 

Response to Arguments
8.	Applicant's arguments filed 12/23/20 have been fully considered but they are not persuasive.  
Applicant argues that Erickson describes internal stiffening members and therefore its teaching are not applicable to external ribs. Examiner respectfully disagrees. Mass is mass. If it’s interior or exterior, it contributes to the clubs’ CG and MOI. Moreover, Erickson et al. expressly contemplates wherein the stiffening members can be “external ribs” (paragraph [0085]). Notwithstanding, the crucial disclosure in Erickson as it pertains to D2 is its teaching that the moment inertia”. The distance between the external ribs will have more effect on the clubs’ MOI than CG since they are generally centered about a CG axis. Indeed, the inertia about the vertical axis is significantly affected. If the interval is too small, MOIz is too low and the club lacks forgiveness due to the twisting of the face for off-center hits. However, if the interval is too large, the MOIz will be too large and the club will be hard to swing and feel too bulky
	Applicant further emphasizes that the spacing of the ribs is not important in Erickson. Examiner does not weigh in on this assertion. However, one ordinary skill in the art would understand that the “spacing” of the ribs falls within the general teaching that the plurality of ribs can be “placed in ... locations of the club head 40 in order to influence the center of gravity, moment of inertia”.  In other words, since the location/positioning of the ribs is a result effective variable for club MOI, the spacing therebetween is as well. 




Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711